Exhibit 5 sidley austin llp one south dearborn chicago, IL 60603 (312) 853 7000 (312) 853 7036 fax beijing BOSTON brussels century city chicago dallas FRANKFURT GENEVA hong kong HOUSTON london los angeles new york PALO ALTO SAN FRANCISCO shanghai singapore SYDNEY tokyo washington, dc founded 1866 November 6, 2015 Celsion Corporation 997 Lenox Drive, Suite 100 Lawrenceville, NJ 08648 Re: Registration Statement on Form S-8 of Celsion Corporation Registering 2,500,000 Shares of Common Stock, par value $0.01 per share Ladies and Gentlemen: We refer to the Registration Statement on Form S-8 (the “Registration Statement”) being filed by Celsion Corporation, a Delaware corporation (the “Company”), with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”), relating to the registration of an aggregate of 2,500,000 shares of common stock, par value $0.01 per share, of the Company (the “Registered Shares”) which are issuable under the Celsion Corporation 2007 Stock Incentive Plan, as amended (the “Plan”). This opinion letter is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. We have examined the Registration Statement, the Company’s amended certificate of incorporation as currently in effect, the Plan, the resolutions adopted by the board of directors of the Company relating to the Registration Statement and the Plan and the proposal adopted by the stockholders of the Company relating to the Plan. We have also examined originals, or copies of originals certified to our satisfaction, of such agreements, documents, certificates and statements of the Company and other corporate documents and instruments, and have examined such questions of law, as we have considered relevant and necessary as a basis for this opinion letter. We have assumed the authenticity of all documents submitted to us as originals, the genuineness of all signatures, the legal capacity of all persons and the conformity with the original documents of any copies thereof submitted to us for examination. As to facts relevant to the opinions expressed herein, we have relied without independent investigation or verification upon, and assumed the accuracy and completeness of, certificates, letters and oral and written statements and representations of public officials and officers and other representatives of the Company. Based on the foregoing, we are of the opinion that each Registered Share that is newly issued pursuant to the Plan will be validly issued, fully paid and non-assessable when: (i) the Registration Statement, as finally amended, shall have become effective under the Securities Act; (ii) such Registered Share shall have been duly issued and delivered in accordance with the Plan; and (iii) either certificates representing such Registered Share shall have been duly executed, countersigned and registered and duly delivered to the person entitled thereto against payment of the agreed consideration therefor (in an amount not less than the par value thereof), or if any Registered Share is to be issued in uncertificated form, the Company’s books shall reflect the issuance of such Registered Share to the person entitled thereto against payment of the agreed consideration therefor (in an amount not less than the par value thereof), all in accordance with the Plan. Sidley Austin LLP isa limited liability partnership practicing in affiliation with other Sidley Austin partnerships November 6, 2015 Page 2 This opinion letter is limited to the General Corporation Law of the State of Delaware. We express no opinion as to the laws, rules or regulations of any other jurisdiction, including, without limitation, the federal laws of the United States of America or any state securities or blue sky laws. We hereby consent to the filing of this opinion letter as an Exhibit to the Registration Statement and to all references to our Firm included in or made a part of the Registration Statement. In giving such consent, we do not thereby admit that we are in the category of persons for whose consent is required under Section 7 of the Securities Act. Very truly yours, /s/ Sidley Austin LLP
